Title: John Quincy Adams to Elizabeth Smith Shaw, 8 July 1795
From: Adams, John Quincy
To: Shaw, Elizabeth Smith


          
            My dear Aunt
            The Hague July 8. 1795.
          
          About three months have elapsed since I received information by Letters from America, of the distressing trial you were called to endure, and the heavy affliction you sustained so soon after my departure from my native land. The intelligence affected me sensibly not only from the disposition to sympathize with your sorrows, but because I felt the loss myself of a friend, whose affections were always warm and expansive, who had been to me as a parent, and from whose conversation I had always been sure to derive both

instruction and delight. I have not written to you before, because I have been unwilling to revive the painful recollection of an event, which can only be lamented, and which it is vain to lament. The only consolation of which the mind is susceptible in such a calamity must come from the mind itself; from resignation to the will of Heaven; from that patience and fortitude, which the faith and the hope of a Christian inspires, and which I well knew were possessed by you in an eminent degree.
          But at present I take the pen, from the desire to give a testimonial of remembrance where it is due, and where my feelings as well as my duty impel me to perform it: from a wish to assure you, that at whatever distance of time & place your nephews are separated from you, they can never cease to feel deeply interested in your welfare.
          Upon the supposition that you might possibly be under some embarassment to provide for the expences attending the education of my Cousin at College, I have requested Dr: Welsh, to apply a small Sum quarterly from the beginning of this year to that purpose in my behalf—
          In case however that this charge should be otherwise provided for, you will doubtless have other occasions for the use of these small offerings of which I have to request your acceptance, and which I hope will be of some little utility to you.
          It is now almost a year since we left our Country, and we have during that time been witnesses to many extraordinary events. We hope that the period will not be very distant, when we shall be permittted to return to our Country, and find peace and prosperity instead of war and desolation, which almost every part of Europe has constantly before its eyes.
          I am with sentiments of invariable and grateful attachment, my Dear Aunt, your affectionate nephew
        